1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STONE BREWING CO., LLC,                           Case No.: 18cv331-BEN-LL
12                                    Plaintiff,
                                                       ORDER SETTING BRIEFING
13   v.                                                SCHEDULE FOR DISCOVERY
                                                       DISPUTE
14   MOLSON COORS BREWING
     COMPANY;
15
     MILLERCOORS LLC; and
16   DOES 1 through 25,
17                                 Defendants.
18
19   MILLERCOORS LLC,
20                           Counter Claimant,
21   v.
22   STONE BREWING CO., LLC,
23                         Counter Defendant.
24
25         On March 9, 2020, counsel for Plaintiff, Stone Brewing Co., LLC, Jeffrey Theodore
26   and Bram Schumer, and counsel for Defendant MillerCoors LLC, Valerie Good and
27   Brittany Amadi, jointly contacted chambers regarding a discovery dispute. The parties
28   represented that the dispute is in connection with a third-party subpoena Stone Brewing

                                                   1
                                                                                  18cv331-BEN-LL
1    served on Andrews in January 2019. Based upon a summary of the parties’ positions during
2    the call, the Court does not find it appropriate for the parties to brief the substantive nature
3    of the dispute. However, the Court finds it appropriate to set the following briefing
4    schedule for the parties to set forth their respective positions on whether the dispute is
5    timely in light of the fact that fact discovery closed on May 31, 2019. ECF No. 120.
6          1.     Plaintiff must file its motion on or before March 17, 2020.
7          2.     Defendant’s opposition must be filed on or before March 24, 2020.
8          3.     No replies shall be filed unless otherwise ordered by the Court.
9    The moving brief and opposition brief must be no longer than four pages each. Upon
10   completion of the briefing, the Court will take the matter under submission pursuant to
11   Civil Local Rule 7.1(d)(1) and no personal appearances will be required.
12         IT IS SO ORDERED.
13   Dated: March 10, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                       18cv331-BEN-LL
